Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 5/23/2022 have been entered and fully considered.  Claims 1, 6, 11 and 16 are amended, and claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Daoura et al. (US 2016/0277879 A1), hereinafter Daoura, in view of Katcher (US US 2013/0124362 A1), further in view of Braun (US 2015/0112704 A1), additionally in view of Jacobsson (US 2018/0130011 A1). 

Regarding claims 1 and 11, Daoura teaches a system for tracking battery usage (Figure 16B) comprising: 
a computing device (Paragraphs 0061 and 0086; smoke detector, and/or flashlight.  Paragraph 0156; devices in a local private network such as the smoke detector or flashlight emits a radio pause if the battery weakens below a pre-alarm threshold; thus the smoke detector and/or flashlight is a computing device) comprising:
a battery comprising a battery identifier (Paragraphs 0081, 0086 and 0161; mobile device have battery, wherein universally unique identifier (UUID) value assigned by the battery manufacture to the particular battery:beacon combination device 1);
a memory storing battery information (Paragraphs 0017, 0093 and 0096; battery:beacon combination device broadcast battery information, thus battery information is stored in the memory onboard); 
a processor (Figure 1, Paragraphs 0069 and 0079; processor of a computing machine); and
a communications circuit in communication with the processor (Figure 1, Paragraphs 0012 and 0028, a battery:beacon in communication with the internet.  Paragraph 0069; computing machine may include logic circuitry having a processor, a programmable memory.  One or more processors may communicate with other microprocessors or with a network via wireless or wireless connection);
a server in communication with communications circuit of the mobile computing device (Figure 1 and Paragraphs 0012; a hub [interpreted as server] communicates with local tracking devices), the server configured to: 
receive the battery identifier and the battery information from the mobile computing device (Paragraphs 0156 and 0159; the smoke alarms SAMs in a local private network is configured to emits a radio pulse if the battery weakens below a pre-alarm threshold, the radio pulses are encoded with a unique identifier, such as UUID associated with the battery.  Figure 18 and Paragraph 0159 and 0160; a voltage monitor or comparator circuit in electrical contact with said electrical contacts, wherein said voltage monitor or comparator is configured for detecting a depleted battery condition; c) a low energy radiobeacon subcircuit in electrical contact with said electrical contacts, wherein said radiobeacon subcircuit comprises an RF pulse signal generator for generating RF pulses or signals on a plurality of preset channels a clock for generating said RF pulses at a preset duration when said depleted battery condition is detected; d) a low power antenna for emitting said RF pulses or signals);
determine a battery status based on the battery information (Figure 18 and Paragraph 0160; a radio receiver 10 for detecting said RF pulses or signal, said radio receiver comprising a control apparatus or computing machine and programmable instructions for coupling said RF pulses to a location-specific display or broadcast. The location-specific display or broadcast is formatted to indicate the kind of battery monitor and the location of the battery being monitored; thus by way of illustration, a battery powered smoke alarm may be identified as in need of battery replacement when an RF pulse from the battery monitor is detected on a remote computing device, the RF pulse or signal indicating a weak or depleted battery in the smoke alarm, for example. Similar systems find use for monitoring a variety of batteries in various applications); and
when the battery status indicates the battery exceeds a determined battery threshold, cause to transmit an alert message (Figure 18 and Paragraphs 0160 and 0161; a battery powered smoke alarm may be identified as in need of battery replacement when an RF pulse from the battery monitor is detected on a remote computing device, the RF pulse or signal indicating a weak or depleted battery in the smoke alarm.  During monitoring (FIG. 18), as a battery weakens, the monitoring device detects 195 the RF pulse, identifies 196 signals related to the household, identifies 197 the UUID in the lookup table, and if on the list, prepares 198 a report that a depleted battery pre-alarm threshold has been crossed (see FIG. 16A), and broadcasts 199 an annunciation signal to alert the user).
Daoura may not specifically teach a mobile computing device comprising: a scanner; a memory storing a unique device identifier; a processor in communication with the server receive the unique device identifier from the computing device.  In an analogous art, Katcher teaches a mobile computing device (Figure 1 and Paragraphs 0027 and 0033; product input device 110 may be a scanner on a user's mobile device MCD) comprising: a scanner (Paragraphs 0027 and 0033; product input device 110 may be a scanner on a user's mobile device MCD); a memory storing a unique device identifier (Paragraph 0056; product input device comprises SSID and the SSID can be tied to a serial number or another unique device identifier of the mobile device); a processor in communication with the server receive the unique device identifier from the mobile computing device (Paragraph 0056, 0061 and 0061; when the product input device 110 determines the power or voltage level of the battery falls below a predetermined threshold, the product input device 110 order itself a new battery by sending an identification of the product input device to identify the user who is using the device, so the proper user may order and receive the replacement  battery).  Even though Katcher does not specifically disclose delivery device, however the mobile device taught by Katcher is a mobile device with scanner, and can be applied in any field that requires a mobile scanner, such as delivery device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura and Katcher because the system 100 can automatically communicate with merchant sources via fulfillment 170 to automatically place an order or purchase the battery using the user information from the user account 140 (Katcher, Paragraph 0062). 
The combination of Daoura and Katcher may not specifically teach cause an inventory management system to order a new battery for the mobile computing device and to transmit a message to a facility with which the mobile computing device is associated that the new battery is on its way.  In an analogous art, Braun teaches cause an inventory management system to order a new battery for the mobile computing device (Paragraphs 0129 and 0131; the database reports that a battery or pad is about to expire, e.g. within 90 days (200). An emergency services management system confirms the shipping address with the point of contact (POC) (202) and orders the battery and/or pads from the provider (204)) and to transmit a message to a facility with which the mobile computing device is associated that the new battery is on its way (Paragraphs 0129 and 0131; The AED and/or pads are shipped to the point of contact (206) and the emergency services management system sends an email to the point of contact indicating the accessory has shipped (208). An email links allows confirmation that the message has been received. A determination is made is the receipt is confirmed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura, Katcher and Braun because it would prevent the lack of accountability for maintaining and functioning devices (Braun, Paragraph 0044).
The combination of Daoura/Katcher/Braun may not specifically teach a deliver facility having a unique delivery facility identifier, the delivery facility associated with the mobile delivery device.  In an analogous art, Jacobsson teaches a deliver facility having a unique delivery facility identifier, the delivery facility associated with the mobile delivery device (Paragraph 0226; When an operator is returning and/or retrieving a bin to the automated Surface Mount Device (SMD) warehouse, there is a need to determine the bin load units in the bin by scanning a bin ID and retrieving the associated bin load units' ID, such as pallet ID, component tape reel ID and SMT feeder ID, from and/or an SMT information database.  Figure 37 and Paragraph 0277; SMT job planning computing device 95 at the SMT warehouse comprises information such as carrier/container name type, location, size, status and battery level).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura, Katcher/Braun and Jacobsson because it would save time consumed by identifying location of mobile units (Jacobsson, Paragraph 0004).
                
Regarding claims 2 and 12, the combination of Daoura/Katcher/Braun/Jacobsson teaches all of the limitations of claims 1 and 11, as described above.  Further, Daoura teaches wherein the battery information comprises one or more of a current battery life of the battery and a number battery cycles (Paragraph 0191; another indicator that may be used to plan servicing based on the actual cumulative "duty cycle" of the tool).

Regarding claims 3 and 13, the combination of Daoura/Katcher/Braun/Jacobsson teaches all of the limitations of claims 1 and 11, as described above.  Further, Daoura teaches wherein the determined battery threshold comprises a number of battery charge cycles (Paragraph 0060 and 0152; "Depleted battery condition"--defines a state of a battery in which voltage has decreased from the nominal voltage as manufactured but not such that no voltage is available for low current draw. Generally a "replace battery" threshold voltage may be defined below which the dropoff in voltage is relatively steep and some electronic devices powered by the battery may become unreliable. A "pre-alarm threshold" may also be defined in which voltage is slightly higher than the "replace battery" threshold but not so high as to be wasteful of battery life).

Regarding claims 4 and 14, the combination of Daoura/Katcher/Braun/Jacobsson teaches all of the limitations of claims 1 and 11, as described above.  Further, Daoura teaches wherein the determined battery threshold comprises full charge amp-hours (Paragraph 0084; batteries of this type have an output of about 500 mAh at a nominal voltage of 9V).  

Regarding claims 5 and 15, the combination of Daoura/Katcher/Braun/Jacobsson teaches all of the limitations of claims 1 and 11, as described above.  
The combination of Daoura and Katcher may not specifically teach wherein the determined battery threshold comprises a comparison between charge percent and item of use.  In an analogous art, Braun teaches wherein the determined battery threshold comprises a comparison between charge percent and item of use (Paragraph 0129; the database reports that a battery or pad is about to expire, e.g. within 90 days (200). An emergency services management system confirms the shipping address with the point of contact (POC) (202) and orders the battery and/or pads from the provider (204)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura, Katcher and Braun because it would prevent the lack of accountability for maintaining and functioning devices (Braun, Paragraph 0044).

Regarding claims 6 and 16, the combination of Daoura/Katcher/Braun/Jacobsson teaches all of the limitations of claims 1 and 11, as described above.  
The combination of Daoura and Katcher may not specifically teach wherein the processor further causes the inventory management system to ship a new battery to the delivery facility with which the mobile computing device is associated.  In an analogous art, Braun teaches wherein the processor further causes the inventory management system to ship a new battery to the facility with which the mobile computing device is associated (Paragraphs 0129 and 0131; The AED and/or pads are shipped to the point of contact (206) and the emergency services management system sends an email to the point of contact indicating the accessory has shipped (208). An email links allows confirmation that the message has been received. A determination is made is the receipt is confirmed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura, Katcher and Braun because it would prevent the lack of accountability for maintaining and functioning devices (Braun, Paragraph 0044).
Even though the combination of Daoura/Katcher/Braun/Jacobsson does not specifically disclose delivery device, however the mobile device taught by Katcher is a mobile device with scanner, and can be applied in any field that requires a mobile scanner, such as delivery device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura and Katcher because the system 100 can automatically communicate with merchant sources via fulfillment 170 to automatically place an order or purchase the battery using the user information from the user account 140 (Katcher, Paragraph 0062).

Regarding claims 7 and 17, the combination of Daoura/Katcher/Braun/Jacobsson teaches all of the limitations of claims 1 and 11, as described above.  Further, Daoura teaches send a signal to the mobile computing device (Paragraph 0161; monitoring (FIG. 18), as a battery weakens, the monitoring device detects 195 the RF pulse, identifies 196 signals related to the household, identifies 197 the UUID in the lookup table, and if on the list, prepares 198 a report that a depleted battery pre-alarm threshold has been crossed (see FIG. 16A), and broadcasts 199 an annunciation signal to alert the user).
The combination of Daoura and Katcher may not specifically teach for which the new battery has been ordered.  In an analogous art, Braun teaches for which the new battery has been ordered (Paragraphs 0129 and 0131; The AED and/or pads are shipped to the point of contact (206) and the emergency services management system sends an email to the point of contact indicating the accessory has shipped (208). An email links allows confirmation that the message has been received. A determination is made is the receipt is confirmed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura, Katcher and Braun because it would prevent the lack of accountability for maintaining and functioning devices (Braun, Paragraph 0044).
Even though the combination of Daoura/Katcher/Braun/Jacobsson does not specifically disclose delivery device, however the mobile device taught by Katcher is a mobile device with scanner, and can be applied in any field that requires a mobile scanner, such as delivery device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura and Katcher because the system 100 can automatically communicate with merchant sources via fulfillment 170 to automatically place an order or purchase the battery using the user information from the user account 140 (Katcher, Paragraph 0062).

Regarding claims 8 and 18, the combination of Daoura/Katcher/Braun/Jacobsson teaches all of the limitations of claims 7 and 17, as described above.  Further, Daoura teaches wherein the signal actuates a visual or audible signal (Figure 18 and Paragraphs 0160 and 0161; as a battery weakens, the monitoring device detects 195 the RF pulse, identifies 196 signals related to the household, identifies 197 the UUID in the lookup table, and if on the list, prepares 198 a report that a depleted battery pre-alarm threshold has been crossed (see FIG. 16A), and broadcasts 199 an annunciation signal to alert the user).
The combination of Daoura and Katcher may not specifically teach on the mobile delivery device for which the new battery has been ordered.  In an analogous art, Braun teaches on the mobile delivery device for which the new battery has been ordered (Paragraphs 0129 and 0131; The AED and/or pads are shipped to the point of contact (206) and the emergency services management system sends an email to the point of contact indicating the accessory has shipped (208). An email links allows confirmation that the message has been received. A determination is made is the receipt is confirmed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura, Katcher and Braun because it would prevent the lack of accountability for maintaining and functioning devices (Braun, Paragraph 0044).

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daoura in view of Katcher, Braun and Jacobsson, as applied to the claims above, further in view of Barcala et al. (US 2017/0193443 A1), hereinafter Barcala. 

Regarding claims 9 and 19, the combination of Daoura/Katcher/Braun/Jacobsson teaches all of the limitations of claims 1 and 11, as described above.  
The combination of Daoura/Katcher/Braun/Jacobsson may not teach wherein the mobile computing device further comprises a location detection circuit, wherein the location detection circuit is configured to detect a geographic location of the mobile computing device and to record in the memory the geographic location.  in an analogous art, Barcala wherein the mobile computing device further comprises a location detection circuit, wherein the location detection circuit is configured to detect a geographic location of the mobile computing device and to record in the memory the geographic location (Paragraph 0077; frequency of measuring location is based on battery life). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura/Katcher/Braun/Jacobsson and Barcala because it would conserve battery (Barcala, Paragraph 0077).
Even though the combination of Daoura/Katcher/Braun/Jacobsson/Barcala does not specifically disclose delivery device, however the mobile device taught by Katcher is a mobile device with scanner, and can be applied in any field that requires a mobile scanner, such as delivery device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura and Katcher because the system 100 can automatically communicate with merchant sources via fulfillment 170 to automatically place an order or purchase the battery using the user information from the user account 140 (Katcher, Paragraph 0062)

Regarding claims 10 and 20, the combination of Daoura/Katcher/Braun/Jacobsson/Barcala teaches all of the limitations of claims 9 and 19, as described above.  
The combination of Daoura/Katcher/Braun/Jacobsson may not specifically teach wherein the processor is configured to, based on the battery status, instruct the mobile computing device to change the frequency with which the geographic location is recorded in the memory.  In an analogous art, Barcala teaches wherein the processor is configured to, based on the battery status, instruct the mobile computing device to change the frequency with which the geographic location is recorded in the memory (Paragraph 0077; frequency of measuring location is based on battery life). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Daoura/Katcher/Braun/Jacobsson and Barcala because it would conserve battery (Barcala, Paragraph 0077).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.G./           Examiner, Art Unit 2647      

/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647